DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 4, 2020 cancelled no claims.  Claims 1, 4-5, 8, and 15 were amended and no new claims were added.  Thus, the currently pending claims are 1-19 and 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4-6, 8, 9, 11-13, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhat (PGPUB: US 2017/0140437) in view of Burriesci 

Claims 1, 4-5, 8, and 15: Bhat discloses a method; system, and non-transitory computer readable storage medium comprising: 
one or more computers programmed to perform operations comprising: (Paragraphs 42: system includes a requested-content server digital data device and supplemental-content server digital data device that are coupled via network for communications with client digital data devices; 43: their respective central processing (CPU), memory (RAM), and input/output (IO) subsections—are configured to execute software applications) 
receiving a notification of an ad space, wherein the ad space is part of an ad space inventory of a seller (Paragraphs 49: an application on a client device requests a piece of content, say, a web page, by transmittal of an HTTP or other request to the server; in response, the server transmits the requested web page to the requesting application on the client device for display or other presentation; 50: in the course of that display/presentation, HTML (or other) codes embedded in the web page, e.g., HTML anchor commands, can cause that application to request a further piece of content, say, an advertisement, by transmittal of an HTTP or other request to the server); 
sending, to a client device, instructions configured to be executed by the client device for determining view-ability data of the ad space, the view-ability data comprising a size of a viewport of a user interface and a location of the 
Bhat discloses sending, to a client device, instructions configured to be executed by the client device for determining for determining view-ability data of the ad space, the view-ability data comprising whether the ad space is within aa viewport of a user interface by monitoring and tracking user interactions and viewing duration during presentation of the web page using scripts or other code contained within the requested page that collects data and transmits said data back to the server for use in supplemental content selection in at least paragraphs 52-53.  Bhat further discloses that the tracking code detects the characteristics of the user’s device or browser including screen size in paragraph 107 and that locations for ad placement within the webpage have designated locations or regions in paragraph 70.  Finally, Bhat discloses in paragraph 61 that the collected information is used to predict various likelihoods that a user of the currently requesting device will view or otherwise interact with requested content at a designated location or region based on the duration and/or manner of his/her current interaction with that content.
Bhat does not disclose that the view-ability data comprises a size of a viewport of a user interface and a location of the ad space in the user interface relative to the viewport, wherein the size of the viewport and the location of the ad space are expressed in pixels.  However, the analogous art of Burriesci discloses the known technique of including code provided with an paragraphs 32, 55, 67, and 71 (Paragraph 32: a client device can receive, from a content publisher computing device, an information resource together with a dynamic content insertion script, when executed on the client device, the dynamic content insertion script can cause the client device to identify candidate locations for inserting content on the information resource; 67: the content insertion module 235 can include instructions to cause the client device 125 to identify the size of the viewport 300 of the application 205 by invoking “clientHeight” and “clientWidth” or “Window.innerHeight” and “Window.innerWidth.” – the examiner notes that the return value for each of these invoked commands is a number in pixels representing the height and/or width; 71: For example, if viewport 300 is 1080 pixels in the x-axis; 55: The location identification module can include instructions to cause the client device to identify one or more candidate content insertion locations, for insertion of a third-party content item based on the one or more elements of the information resource; for example, the one or more elements identified can span 66% to 100% of the width of the viewport; the location identification module can include instructions to cause the client device to identify one or more elements located above or below the range of the viewport). This known technique is applicable to the system of Bhat as they both share paragraph 98. 
receiving, from the client device, the view-ability data as determined by the instructions at a first time instance (Bhat - Paragraph 110: data recorded by the tracking code are analyzed by the “web service”, a term used hereinafter to refer to supplemental content selection functionality, and, more particularly the probability determination element implemented in the servers; 158: the 
calculating a predicted view-ability that the ad space will be positioned within the viewport at a second time instance after the first time instance, wherein the calculating of the predicted view-ability uses a prediction model as a function of one or more features, wherein calculating the predicted view-ability comprises calculating, from the position of the ad space relative to the size of the viewport, a probability that the ad space will be within the viewport at the second time when the ad space is not already within the viewport (Bhat - Paragraphs 156: as a user scrolls towards and away from an ad placement position, the placement may be fully visible, partially visible, or invisible at any given point in time; 157: The tracking code embedded within first multimedia content is able to track placement visibility data (i.e. what portion of HTML elements on the page, including one or many ad placements, are visible at successive increments of time after first multimedia content is loaded); 164: The web service is able to analyze all available placement visibility data to create a unique placement visibility matrix for each placement; 170: the forecast matrices (also referred to or described here as conditional probability functions) provides an estimate of the likelihood that a user who has requested a web page from server and who has already begun viewing it (or otherwise interacting with it, e.g., by way of scrolling, mousing, clicking, etc.) will view a designated region of the page—i.e., a region where an ad or other supplemental content is to be inserted by server ; Table: Page 13);
Bhat - Paragraph 80: use of real-time bidding technology; 151: the web service can variably price digital ad opportunities based on a mechanism that factors in both the forecasted viewability at each time increment; the tracking code, informed by the web service, makes a single digital ad opportunity available for real-time bidding (RTB) auction to advertisers with multiple viewability guarantees; the invention that relies on an auction to facilitate ad selection, after receiving advertiser bids), 
wherein an application executing on the client device presents a creative of a bidder of the plurality of bidders on the user interface of the client device in the ad space (Bhat - Paragraph 49-50);
receiving, from the client device, in-view data indicating whether the creative was viewed, wherein the instructions check at least a percentage of an area of that the creative is present on the client device; 
Bhat and Burriesci disclose receiving, from the client device, in-view data indicating whether the creative was viewed and what portion of the creative is visible to the user at various points in time on the client device in at least paragraphs 157-158 of Bhat.
Bhat and Burriesci do not disclose that a check is performed that at least a percentage of an area of the creative is present on the client device.  However, the analogous art of Shukla discloses that it is well known to have instructions check at least a percentage of an area of the creative is present 
updating the prediction model daily using in-view data of a previous day;
 Bhat, Burriesci, and Shukla disclose updating (re-computing) the prediction model based on in-view data in real-time or after a certain time period, as programmed in at least paragraphs 110-111 and 138 of Bhat.
Bhat, Burriesci, and Shukla do not specifically state that the certain period of time is daily based on the data of a previous day.  However, the analogous art of Maynard discloses that it is well known to update a prediction model daily with data of a previous day in at least paragraph 52. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have programmed the updating of the prediction model using in-view data of Bhat to occur on a daily basis as disclosed by Maynard.  The rational for doing so is that it is a simple substitution of one specific known element (daily time period) for another (certain time period) to obtain predictable results. 

Claims 2, 9, and 16: Bhat, Burriesci, Shukla, and Maynard disclose the method, system, and non-transitory computer readable storage medium of claims 1, 8, and 15 further comprising: 
receiving, by the one or more server computers, from one or more bidders of the plurality of bidders, bids in response to the bid request, wherein each bid comprises a respective bid price as determined by a respective bidder according to the predicted view-ability (Bhat - Paragraph 151-154);
selecting one of the bids as a winning bid (Bhat - Paragraph 154).

Claims 11 and 18: Bhat, Burriesci, Shukla, and Maynard disclose the system, and non-transitory computer readable storage medium of claims 8, and 15, wherein the view-ability data as determined by the instructions at the first time instance further comprises a position of the ad space relative to the viewport or a size of the viewport (Bhat - Paragraphs 155-164).

Claims 12, 13 and 19: Bhat, Burriesci, Shukla, and Maynard disclose the system, and non-transitory computer readable storage medium of claims 8, and 15 wherein the one or more features include a description of the ad space, the ad space inventory, an identifier of the ad space, a web domain for the ad space, an identifier of the application and an identifier for the client device (Bhat - Paragraph 55; 60; 63; 72-77 and 104-109).



Claim 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhat (PGPUB: US 2017/0140437) in view of Burriesci et al. (PGPUB: 2019/0147503) in view of Shukla et al. (PGPUB: 2016/0125453) in view of Maynard et al. (PGPUB: US 2017/0169438) in view of Jaschke (PGPUB: US 2007/0130005).
Claims 3, 10, and 17: Bhat, Burriesci, Shukla, and Maynard disclose the method, system, and non-transitory computer readable storage medium of claims 1, 8, and 15, further comprising: determining if the creative associated with the winning bid was viewed from the in-view data and determining if the percentage of the area of the creative associated with the winning bid is more than 50% was viewed for more than a second from the in-view data in Bhat in at least paragraph 52-55; 80; 104-109; 130; 151-154 and 170 and Shukla in at least paragraphs 44-46; 56 and 63.  
While Bhat, Burriesci, Shukla and Maynard do not specifically state that charging an account associated with the winning bid is performed, the analogous art of Jaschke, discloses that it is well known to charge an account of an advertiser in association with a winning bid for advertisement placement in at least paragraphs 19; 37; 59; and 95-96.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use charge an account of an advertiser in association with a winning bid as disclosed by Jaschke in the invention of Bhat, Burriesci, Shukla and Maynard.  The rational for doing so is that there are a limited number of predictable ways in which to obtain payment for services rendered in the placement of advertisements and one such predictable way is to charge an account of the winning bidder.

Claim 6, 7, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhat (PGPUB: US 2017/0140437) in view of Burriesci et al. (PGPUB: 2019/0147503) in view of Shukla et al. (PGPUB: 2016/0125453) in view of Maynard et al. (PGPUB: US 2017/0169438) in view of Kamath et al. (PGPUB: US 2011/0071900).

Claims 7, 14, and 21: Bhat, Burriesci, Shukla, and Maynard disclose the method, system, and non-transitory computer readable storage medium of claims 1, 8, and 15 wherein the prediction model is a logistic function of the one or more features, the logistic function comprising respective coefficients for the one or more features.  
Bhat, Burriesci, Shukla, and Maynard disclose that the prediction model is a conditional probability function of the one or more features, the conditional probability function comprising coefficients for the one or more features in at least paragraphs 39 and 60-63 of Bhat, 
Bhat, Burriesci, Shukla, and Maynard do not specifically disclose a logistic function.  However, the analogous art of Kamath discloses that it is well known to convert a conditional probability function to a logistic function in at least paragraphs 63 and 66.  Therefore, it would have been obvious to one of ordinary skill in the art to use a logistic function in the invention of Kamath in the invention of Bhat, Burriesci, Shukla, and Maynard.  The rational for doing so is that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Claim 6: Bhat, Shukla, Maynard and Kamath disclose the method of claim 7, wherein the one or more features include an identifier of the ad space, a description of the ad space, the ad space inventory, a web domain for the ad space, an identifier for the client device or an identifier of the application (Bhat - Paragraph 55; 60; 63; 72-77 and 104-109).


Response to Arguments
Applicant's arguments filed December 4, 2020 have been fully considered but they are not persuasive. 
The applicant’s arguments are directed to Bhat, Shukla and Maynard failing to disclose the newly proposed amendments regarding “the view-ability data comprises a size of a viewport of a user interface and a location of the ad space in the user interface relative to the viewport, wherein the size of the viewport and the location of the ad space are expressed in pixels”.  This newly proposed amendment has been addressed with the newly added prior art of Burriesci in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/John Van Bramer/Primary Examiner, Art Unit 3621